                Case 2:18-cv-01506-TSZ Document 12 Filed 01/16/19 Page 1 of 3



                                                                            JUDGE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
   THE HIGHLANDS NORTH CONDOMINIUM
 9
   ASSOCIATION, a Washington non-profit
10 corporation,                                          NO. 2:18-cv-01506-TSZ

11                                 Plaintiff,            NOTICE OF DISMISSAL OF SAFECO
     v.                                                  INSURANCE COMPANY OF AMERICA
12                                                       WITHOUT PREJUDICE AND WITHOUT
     ALLSTATE INSURANCE COMPANY, an                      COSTS
13
     Illinois company; AMERICAN CASUALTY
14   COMPANY OF READING, PA, a Pennsylvania
     company; AMERICAN GUARANTEE AND
15   LIABILITY INSURANCE COMPANY, an
     Illinois company; SAFECO INSURANCE
16   COMPANY OF AMERICA, a New Hampshire
     company; STATE FARM FIRE AND
17
     CASUALTY COMPANY, an Illinois company;
18   and DOE INSURANCE COMPANIES 1–10,

19                                 Defendants.
20            Pursuant to FRCP 41(a), Plaintiff Highlands North Condominium Association (the

21 “Association”) hereby dismisses its claim against Defendant Safeco Insurance Company of America

22 (“Safeco”) without prejudice and without costs. Safeco has not served either an answer or a motion for

23 summary judgment, and FRCP Rules 23(e), 23.1(c), 23.2 and 66 do not apply to this action.

24 Accordingly, the Association may dismiss its claim against Safeco without a court order pursuant to

25 FRCP 41(a).

26 ///

27
          NOTICE OF DISMISSAL OF SAFECO                          STEIN, SUDWEEKS & STEIN, PLLC
                                                                     2701 1ST AVE., SUITE 430
          INSURANCE COMPANY OF AMERICA                                  SEATTLE, WA 98121
          WITHOUT PREJUDICE AND WITHOUT COSTS                   PHONE 206.388.0660 FAX 206.286.2660
          (NO. 2:18-cv-01506-TSZ) - 1
          Case 2:18-cv-01506-TSZ Document 12 Filed 01/16/19 Page 2 of 3




 1       RESPECTFULLY SUBMITTED THIS 16th day of January, 2019.

 2

 3                               STEIN, SUDWEEKS & STEIN, PLLC

 4
                                 /s/ Daniel Stein
 5                               Daniel J. Stein, WSBA 48739
                                 2701 First Avenue, Suite 430
 6                               Seattle, WA 98121
                                 Email: dstein@condodefects.com
 7                               Telephone: (206) 388-0660
                                 Facsimile: (206) 286-2660
 8

 9                               Attorney for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     NOTICE OF DISMISSAL OF SAFECO                     STEIN, SUDWEEKS & STEIN, PLLC
                                                           2701 1ST AVE., SUITE 430
     INSURANCE COMPANY OF AMERICA                             SEATTLE, WA 98121
     WITHOUT PREJUDICE AND WITHOUT COSTS              PHONE 206.388.0660 FAX 206.286.2660
     (NO. 2:18-cv-01506-TSZ) - 2
               Case 2:18-cv-01506-TSZ Document 12 Filed 01/16/19 Page 3 of 3



                                      CERTIFICATE OF SERVICE
 1
            I hereby certify that on January 16, 2019, a copy of the foregoing Document and this
 2
     Certificate of Service were served on counsel below as noted:
 3

 4 Attorneys for Defendant Safeco Insurance          ☐ via US Mail
   Company of America:                               ☐ via Legal Messenger
 5 Michael McCormack, WSBA No. 15006                 ☐ via Overnight Mail
   Bullivant Houser Bailey PC                        ☑ via USDC ECF
 6 1700 Seventh Avenue, Suite 1810
   Seattle, WA 98101-1397
 7
   Phone: (206) 292-8930
 8 Email: Michael.mccormack@bullivant.com

 9          I declare under penalty of perjury under the laws of the United States that the
     foregoing is true and correct.
10
            SIGNED this 16th day of January, 2019, at Seattle, Washington.
11
                                          s/Kirsten Young
12                                        Kirsten Young, Paralegal
13                                        2701 First Avenue, Suite 430
                                          Seattle, WA 98121
14                                        Email: kirsten@condodefects.com
                                          Phone: (206) 388-0660
15

16

17

18

19

20

21

22

23

24

25

26

27
       NOTICE OF DISMISSAL OF SAFECO                             STEIN, SUDWEEKS & STEIN, PLLC
                                                                     2701 1ST AVE., SUITE 430
       INSURANCE COMPANY OF AMERICA                                     SEATTLE, WA 98121
       WITHOUT PREJUDICE AND WITHOUT COSTS                      PHONE 206.388.0660 FAX 206.286.2660
       (NO. 2:18-cv-01506-TSZ) - 3
